Citation Nr: 0908218	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  02-12 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.

3.  Entitlement to service connection for a foot disorder, to 
include pes planus with hammertoes and bunions.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1971 to 
February 1972.  He also served for a period of active duty 
for training from December 1973 to March 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Louis, Missouri.

This case has previously come before the Board.  Most 
recently, in May 2006, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The issues of entitlement to service connection for a foot 
disorder, to include pes planus with hammertoes and bunions, 
and for asthma, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for asthma and pes planus was denied 
in a December 1993 rating decision.  The appellant was 
notified of the determination and did not appeal.  

2.  The evidence presented since the December 1993 rating 
decision is relevant and probative of the issues regarding 
service connection for asthma and pes planus.  


CONCLUSION OF LAW

New and material evidence has been presented since the 
December 1993 rating decision which denied service connection 
for asthma and pes planus and the claims are reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board notes that any defect in regard to VCAA is harmless 
as the application to reopen the claims of entitlement to 
service connection for pes planus and asthma are herein 
reopened.  

Criteria & Analysis

The unappealed December 1993 AOJ rating decision that denied 
entitlement to service connection for asthma and pes planus 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2008).  In order to reopen the 
claim, the appellant must present new and material evidence.  
38 U.S.C.A. § 5108.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (2008).  The appellant filed the 
application to reopen the claims in July 2000.  

At the time of the 1993 denial of service connection for 
asthma and pes planus, the evidence included service medical 
records, post service records, and the appellant's 
statements.  The evidence was reviewed and service connection 
was denied.  The December 1993 rating decision notes no 
evidence of aggravation of pre-existing pes planus, and that 
no chronic lung disorder was shown during service or within 
one year after separation.  

The evidence added to the record since the 1993 AOJ decision 
includes a February 1966 private record noting bronchial 
asthma was resolving.  In a January 1976 private record, it 
was noted that the appellant had been rejected from the Armed 
Forces due to flat feet.  A May 1994 Social Security 
Administration (SSA) disability determination notes disabling 
foot disorders and asthma.  In addition, VA treatment 
records, to include an October 1994 record, note various 
diagnoses regarding the feet and that the appellant had had 
foot surgery.  A June 2001 VA hypertension examination report 
reflects diagnoses, to include bilateral hammertoes and 
bunions, and asthma, with notation of a history of onset of 
respiratory difficulties during boot camp and an onset of 
foot symptoms about three months after separation in 1974.  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
appellant has presented new and material evidence.  In Hodge 
v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material,' 
we are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  In addition, based on the reasons for 
the prior denial, that is, that there was no evidence of a 
chronic lung disorder and no evidence of aggravation of 
preexisting pes planus, the Board finds that the relevant and 
probative evidence submitted in support of the petition to 
reopen is new and material.  Thus, the appellant's 
application to reopen the claims of entitlement to service 
connection for asthma and pes planus is granted and the 
claims are reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for asthma is granted.

The application to reopen the claim of entitlement to service 
connection for pes planus is granted.


REMAND

Initially, the Board notes that, records in association with 
a May 1994 SSA disability determination, reflect that the 
decision was based on medical records, to include certain VA 
and private records.  The determination reflects that some of 
the records upon which the determination was based have not 
been associated with the claims file.  

In addition, the appellant asserts, as noted in the June 2001 
VA examination report, that he had an onset of asthma during 
active duty boot camp, and an onset of foot symptoms several 
months after separation in 1974.  The Board notes that in a 
November 2001 notice of disagreement, the appellant stated 
that he did not have any foot problems prior to service 
entrance, however, the AOJ has concluded that the appellant 
had preexisting pes planus, and thus, the issue of 
entitlement to service connection based on a theory of 
aggravation has been raised.  

The Board further notes that the June 1971 service entrance 
examination report shows that the lungs and chest were 
normal.  Pes planus (2nd degree) was noted.  Records, dated 
in 1972, reflect complaints of percordial chest pain 
attributable to hyperventilation syndrome, gastric reaction 
to Darvon, and gastroenteritis versus hypereactive gastro-
colic reflux, and suspected malingering was noted.  Chest x-
ray examination was normal.  Records, dated in February 1972, 
reflect repeated complaints of pain in the chest.  A work up 
was negative and apparent malingering was noted.  The records 
reflect that complaints of chest pain were attributed to 
possible anxiety disorder.  The February 1972 separation 
examination report shows that the feet and lower extremities, 
and chest and lungs were normal.  On the accompanying medical 
history, he denied having or having had foot trouble, and 
indicated that he had or had had asthma and pain or pressure 
in the chest.  

An October 1973 examination report shows that the chest and 
lungs were normal.  Second degree pes planus was noted.  On 
the accompanying medical history, he denied having or having 
had foot trouble, and indicated that he had or had had asthma 
and pain or pressure in the chest.  

A National Guard examination report, dated in July 1974, 
shows that the chest and lungs, and feet were normal.  On the 
accompanying medical history he denied having or having had 
asthma and foot trouble.  In a January 1976 private record, 
it was noted that the appellant had been rejected from the 
Armed Forces due to flat feet.  

In addition, a May 1994 SSA disability determination notes 
disabling foot disorders and asthma.  In addition, VA 
treatment records, to include an October 1994 record, note 
various diagnoses regarding the feet and that the appellant 
had had foot surgery.  A June 2001 VA hypertension 
examination report reflects diagnoses, to include bilateral 
hammertoes and bunions, and asthma, with notation of a 
history of onset of respiratory difficulties during boot camp 
and an onset of foot symptoms about three months after 
separation in 1974.  

In light of the circumstances in this case, the Board finds 
that further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any SSA records 
pertinent to the appellant's claims, to 
include any decisions and the medical 
records, upon which any decision was 
based, and particularly VA records.  All 
records obtained should be associated with 
the claims file.  

2.  The AOJ should schedule the appellant 
for a VA examination(s).  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be conducted.  The AOJ should request that 
the examiner provide an opinion in regard 
to the following: 1) Is it more likely 
than not (i.e., probability greater than 
50 percent), as least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that preexisting pes 
planus underwent an increase in severity 
during service?  2) Is it more likely than 
not (i.e., probability greater than 50 
percent), as least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that bunions and hammertoes of 
the feet are related to service?  3) Is it 
more likely than not (i.e., probability 
greater than 50 percent), as least as 
likely as not (i.e., probability of 50 
percent) or less likely than not (i.e., 
probability less than 50 percent) that 
asthma is related to service.  A complete 
rationale should accompany all opinions 
provided.

3. In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


